DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                     v.

                            BRYAN BRADLEY,
                               Appellee.

                               No. 4D16-3979

                           [December 6, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Ari A. Porth, Judge; L.T. Case Nos. 10-14192CF10A and
12-7167CF10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellant.

  Carey Haughwout, Public Defender, and James W. McIntire, Assistant
Public Defender, West Palm Beach, for appellee.

PER CURIAM.

   We affirm the trial court’s imposition of a downward departure
sentence. However, we remand for the trial court to file the transcript of
the sentencing hearing that is already included in the record on appeal
with the clerk of courts for the underlying case. See Jackson v. State, 64
So. 2d 90, 92 (Fla. 2011).

   Affirmed but remanded with instructions to trial court.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.